Citation Nr: 0533244	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability with residual disesthesia.

2.  Entitlement to service connection for positive purified 
protein derivative (PPD) test, claimed as tuberculosis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a compensable evaluation for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claims on appeal.  

In the April 2002 decision, the RO also denied an evaluation 
in excess of 10 percent for a disability of the lumbar spine.  
Subsequently, in a February 2005 rating action, the RO 
assigned a 40 percent evaluation for that disability, and the 
veteran has indicated that she is satisfied with that 
evaluation and has withdrawn her appeal as to that claim.

This case was previously before the Board in October 2004, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has been returned to the Board 
for adjudication.

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veteran's Law Judge in May 2005.  
A copy of the transcript is of record.  In reviewing the 
transcript, the Board observes that portions of the testimony 
were inaudible; however, the majority of the testimony was 
recorded, and the undersigned believes that the pertinent 
facts were captured on transcription.

The claim of entitlement to service connection for headaches 
is addressed in the Remand portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
complaints, treatment, diagnosis, or record of injury or 
scarring of the left thumb; the preponderance of the 
competent evidence is against a nexus between any current 
disability of the left thumb and service.

2.  By history only, the veteran reports that she had a 
positive PPD (purified protein derivative) test in 1990 and 
was placed on INH (isoniazid) treatment for 6 months; there 
is no current diagnosis of tuberculosis, nor was a diagnosis 
of active tuberculosis recorded in the service medical 
records or within the first three years after service.

3.  A positive PPD and subsequent INH therapy do not 
constitute evidence of past or present active tuberculosis; 
such was not diagnosed during or within the first three years 
after service, or at any time thereafter.

4.  A positive purified protein derivative test alone does 
not constitute a disability for which VA compensation 
benefits may be awarded.  It has not been shown by competent 
evidence that appellant has tuberculosis.

5.  With consideration of the doctrine of reasonable doubt, 
the competent and probative medical evidence of record 
demonstrates that the veteran's IBS is characterized by 
frequent episodes of bowel disturbance with abdominal 
distress.  



CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.371, 3.374 (2005).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for an initial 10 percent rating for irritable bowel 
syndrome have been met from August 2001, the date of the 
initial claim.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.114, 
Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before (December 2001) the adjudication of 
her claims.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In the December 2001 letter implementing VA's duties to 
notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of her claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
This letter also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised in an April 
2002 rating decisions and a detailed February 2003 Statement 
of the Case (SOC) and subsequent Supplemental SOCs, of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that, following a Board videoconference hearing held in 
May 2005, the undersigned VLJ agreed to keep the record open 
for 60 days to allow for the submission of additional 
evidence; however no additional evidence was presented during 
that time, or thereafter.  In addition, the record contains 
VA examination reports dated in 2002 and 2004, as well as 
recent VA medical records dated from 2001 to February 2005.   

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records reflect that the veteran 
experienced symptoms of severe abdominal pain and 
constipation during service diagnosed as IBS.  There are no 
complaints, treatment or diagnoses related to the left thumb 
and no indication of any left thumb injury.  The service 
medical records do not include any positive PPD test results 
or any indices or diagnosis of tuberculosis.  A September 
1983 examination shows that clinical evaluation of the upper 
extremities was normal and no scars were noted.  A September 
1986 entry indicates that the veteran waived having an ETS 
physical examination.  

VA medical records show that the veteran was seen in January 
2001 with complaints that she had cut her thumb several years 
ago, requiring extensive laceration repair.  An assessment of 
chronic right thumb pain secondary to laceration, was made.  
When seen in February 2001, she complained of bowel urgency 
and frequency, loose stools since 1983, and some alternating 
constipation.  She also believed she was gradually losing 
weight.  An assessment of chronic alteration in bowel 
function, possibly, IBS, was made.  In March 2001, she was 
seen for complaints of left thumb pain and tingling.  She 
reported that in 1982 she sustained a left thumb injury that 
was sutured.  Objective examination revealed a well-healed 
scar and hypersensitivity around the scar and the distal 
thumb.  An assessment of probable neuroma of the left thumb 
was made.  April 2001 records noted a long-history of 
intermittent diarrhea as well as symptoms of stomach pian, 
constipation and abdominal spasms when eating.

A VA examination was conducted in April 2002.  The veteran 
complained of stomach pain manifested by intermittent 
diarrhea alternating with constipation since basic training, 
and diarrhea at least four times a month.  She also 
complained of left thumb twitching, and indicated that she 
sustained a thumb laceration in basic training.  It was noted 
that X-ray films taken in January 2001 revealed minimal 
degenerative changes of the left thumb.  The veteran also 
complained of tuberculosis.  The history indicates that she 
had a positive PPD test in 1990, following which she 
underwent INH treatment for 6 months.  She denied having 
symptoms of shortness of breath or cough.  Diagnoses of: IBS; 
left thumb laceration with residual disesthesia; and positive 
PPD status post INH treatment, with no significant problems, 
were made.

Service connection for IBS was granted in an April 2002 
rating decision, effective from August 2001, the date of the 
original claim.

VA medical records dated in 2002 document the veteran's 
complaints of weight loss due to long shifts at work.  The 
veteran was seen in August 2003 for complaints of loose 
stools and bouts of constipation related to her IBS.  

The veteran underwent a VA examination in December 2004.  She 
complained of symptoms of IBS including constipation 
alternating with diarrhea.  She reported that she sometimes 
had a bowel movement every 3-4 days and sometimes not for 
seven days.  She reported that she used Metamucil, but did 
not use any prescription medications.  An impression of IBS 
was made.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in May 2005.  The veteran testified that 
her thumb injury occurred during service in 1981, apparently 
when it was slashed by a venetian blind.  She indicated that 
it was treated and stitched up in service.  She stated that 
it was about an inch long, and that the stitches were taken 
out about a week and a half later.  She stated that she was 
right-handed.  She described her thumb symptoms as occasional 
numbness and tingling.  With respect to IBS, the veteran 
explained that her symptoms, including constipation and 
diarrhea, were constant (chronic) but occurred occasionally, 
requiring medication sometimes.  As to the PPD claim, neither 
the veteran or her representative had any testimony or 
evidence to offer.

III.  Pertinent Law and Regulations

A.  Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  There are three essential elements which 
must be met to establish entitlement.  There must be current 
disability; there must be disease or injury during service, 
and there must be a nexus or connection relating the current 
disability to the disease or injury during service.  

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
38 C.F.R. § 3.159(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

B.  Increased Evaluation

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board here notes that this is a claim in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment for IBS.  The Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

IV.  Analysis

A.  Left Thumb

The veteran maintains that she sustained a left thumb 
laceration during service in approximately 1981 or 1982, when 
the left thumb was slashed by a venetian blind.  The 
veteran's initial post-service complaints involving the left 
thumb were recorded in 2001, at which time neuroma of the 
left thumb was diagnosed.  

The service medical records are negative for any complaints, 
treatment, injury or diagnosis involving the left thumb and a 
clinical evaluation conducted in 1983 revealed no abnormality 
of the thumb nor any scarring in that area.  

Essentially, aside from the veteran's own statement and 
testimony, the only other relevant evidence that purports to 
support the contended causal relationship between service and 
her claimed left thumb injury consists of a VA record dated 
in 2001, at which time an assessment of chronic right 
(actually left) thumb pain secondary to laceration, was made 
and a diagnosis of left thumb laceration with residual 
disesthesia made at the time of an April 2002 examination.  

However, it is clear in both cases described above that the 
opinions were based solely upon statements made by the 
veteran, inasmuch as the service medical records, and in fact 
the post-service medical records until 2001, are negative for 
any evidence of injury or disability of the left thumb.  The 
Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann, supra; Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).   

Moreover, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
That is, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

Essentially, there is no competent contemporaneously recorded 
credible evidence of any thumb injury in service nor any 
evidence initially documenting a thumb disability until 2001, 
approximately 15 years after the veteran's discharge from 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology, 
and the veteran has alleged that she has suffered from 
residuals of a left thumb injury since service.  However, in 
a merits context, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, as mentioned, 
there is a large gap in evidence of treatment for a thumb 
injury from discharge in 1986 until 2001, when left thumb 
problems were initially documented.  The record does not 
contain, nor has the veteran identified any medical evidence 
dated within the first decade after the claimed injury which 
documents any complaint, treatment, or a diagnosis related to 
the reported in-service thumb injury.  In essence, the 
veteran's assertions of continuity and chronicity of a thumb 
injury are unsupported.  

The lack of any documentation a thumb injury or scarring in 
the service medical records, as well as the absence of any 
medical records of a diagnosis or treatment for a thumb 
injury until 15 years after service, is probative evidence 
against the claim.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

The currently claimed residuals of a left thumb injury have 
not been linked by competent evidence or opinion to the 
veteran's period of service.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.

In summary, the contemporaneously recorded medical evidence 
first shows residuals of a thumb injury 15 years after 
service.  The preponderance of the competent evidence is 
against a nexus between any current disability and an alleged 
in-service left thumb injury.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

B.  Positive PPD test/tuberculosis

The veteran maintains that she is entitled to compensation 
benefits for the positive PPD test apparently done in 1990, 
approximately four years after her discharge from service, 
and has in effect submitted a service connection claim for 
tuberculosis.  

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c) (2005).

In this case, the Board notes that the service medical 
records are entirely negative for a positive PPD test, and 
tuberculosis was not diagnosed.  The veteran reportedly had a 
positive PPD test in 1990 followed by INH treatment for six 
months, which, according to the 2002 VA examination report, 
resulted in no residuals.  The Board points out that the 
record documenting these PPD test results is not on file, nor 
are the records of any follow-up medical treatment, nor has 
the veteran identified the source of these records.  
Nevertheless, the Board will address this claim, assuming 
that the positive PPD test result occurred in 1990 as 
reported.

The Board has reviewed the probative evidence of record, 
including the veteran's hearing testimony on appeal.  While 
she did apparently exhibit a positive PPD test four years 
after service, the veteran was not diagnosed with or 
otherwise shown to have pulmonary tuberculosis or other 
tubercular disease during active service or at any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Essentially, it is 
not sufficient to show that a skin test was positive for 
tuberculosis post service; service connection cannot be 
granted in the absence of medical evidence showing that she 
currently has, or has chronic residuals of, tuberculosis.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection requires medical evidence showing that the veteran 
has the claimed disability).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
of Appeals for Veterans Claims held that, pursuant to the 
regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may 
not grant service connection for pulmonary tuberculosis 
unless a claimant submits VA or service physician diagnoses 
thereof, or submits the diagnoses of a private physician 
supported by clinical, X-ray, or laboratory studies or 
evidence of hospital treatment.  Here, the service records 
show no diagnosis of active pulmonary tuberculosis, and there 
are no records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis within three years of separation.  
Moreover, post service records show no diagnosis of active 
pulmonary tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies 
that indicate the veteran had active pulmonary tuberculosis. 
Accordingly, the benefit sought on appeal must be denied.

In the instant case, the evidentiary record indicates that 
appellant has not been diagnosed or treated for tuberculosis.  
Rather, the evidentiary record indicates that she merely 
tested positive for exposure to bacteria that may cause 
tuberculosis, and was reportedly treated with INH to prevent 
tuberculosis.  Since a positive PPD test is a laboratory 
finding, not a "disability", and tuberculosis as a disease 
entity has not been clinically shown, service connection for 
tuberculosis is not warranted.  In the absence of diagnosis 
of active tuberculosis at any time, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim for service connection for a positive PPD 
test/tuberculosis.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application and the claim must be denied.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Irritable Bowel Syndrome

The veteran is seeking an increased evaluation for her 
irritable bowel syndrome.  Essentially, she contends that her 
IBS disability is more severe than is contemplated by the 
non-compensable evaluation currently assigned.

Under DC 7319, irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) warrants a 0 percent disability rating 
when mild with disturbances of bowel function with occasional 
episodes of abdominal distress, a 10 percent disability 
rating when moderate with frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent 
disability rating when severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 

The medical evidence which has been described above, includes 
the reports of two VA examinations and various outpatient 
treatment records.  These medical records show that the 
veteran's irritable bowel syndrome is manifested by diarrhea 
and constipation that occur intermittently.  Diarrhea that 
occurs approximately four times a month, irregular bowel 
movements, and occasional constipation.  There is also some 
indication of weight loss and this appears to be attributable 
to a combination of stress, long work hours and possibly also 
IBS.  

We have considered the principle that we can grant a higher 
rating when the evidence is in relative equipoise as between 
the present and the next higher rating.  Essentially, the 
veteran's symptoms are most consistent with moderate IBS, 
consistent with symptoms of frequent episodes of bowel 
disturbance with abdominal distress, and it appears that 
these symptoms have been consistent since 2001.  However, the 
evidence does not demonstrate that the veteran's symptoms of 
constipation, diarrhea, and abdominal distress occur on more 
or less a constant basis.  

In summary, therefore, the medical and other evidence of 
record indicates that the veteran's service-connected 
irritable bowel syndrome is currently manifested primarily by 
fairly frequent (at least weekly) episodes of constipation 
and diarrhea.  Based upon this evidence, the service-
connected disability is productive of moderate impairment.  
Under the VA Rating Schedule, moderate impairment warrants 
the assignment of a 10 percent disability rating effective 
from the date of the initial claim in August 2001, and to 
that extent this appeal is granted.


ORDER

Service connection for a left thumb disability, with residual 
disesthesia, is denied.

Service connection for a positive PPD test, claimed as 
tuberculosis, is denied.

Entitlement to 10 percent disability rating for irritable 
bowel syndrome is granted, effective from the initial date of 
the claim in August 2001.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for headaches.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1998).

The service medical records reflect that the veteran 
complained of a week-long history of headaches in July 1986, 
at which time cephalgia was diagnosed.  Post-service, 
migraine headaches were diagnosed when the veteran was 
examined by VA in April 2002.

At the May 2005 hearing, the veteran identified additional 
evidence pertaining to her headache claim which is not yet 
part of the record.  She indicated that she was treated by 
the VA Puget Sound Healthcare System and that she was to be 
evaluated by a VA neurologist in June 2005.  She also 
indicated that a CT scan had been performed in April 2005, 
which is not currently on file.  These medical records will 
be requested for the file.  In addition, it is unclear 
whether the currently diagnosed headaches bear any 
etiological relationship to service.  Accordingly, a VA 
examination is warranted to include an opinion regarding any 
such relationship.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.

1.  The RO should inform the veteran by 
letter of her right to submit additional 
evidence, describe the type of evidence 
needed to substantiate her service 
connection claim for headaches, and provide 
information as to the relative duties of 
the VA and the veteran in obtaining 
relevant evidence, pursuant to the VCAA and 
any other applicable legal authority.

2.  The RO should obtain VA medical records 
from the Puget Sound Healthcare System for 
the period extending from February 2005 to 
the present time, to specifically include a 
copy of the April 2005 CT scan and June 
2005 VA neurological evaluation.

3.  Make arrangements for the veteran to be 
afforded an examination to determine the 
nature and etiology of her claimed 
headaches.  The claims folder must be 
provided to the examiner for review, and 
review of the file should be documented in 
the examination report.

a.  The examiner is specifically 
asked to review service medical 
records, which document complaints of 
headaches (1986).  The examiner 
should also review the 2002 VA 
examination report and pertinent 
outpatient records.  Review of the 
pertinent records should be noted in 
the examination report.

b.  All necessary tests should be 
conducted. It should be initially 
addressed whether in fact, the 
veteran has a current headache 
disorder.  If such is diagnosed, the 
examiner should review the claims 
folder, to include the service 
medical records, and offer an opinion 
as to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability or more) 
that the veteran's currently claimed 
headache disorder was initially 
manifested during service or is 
otherwise etiologically related to 
service or any service-connected 
disability, such as irritable bowel 
syndrome or a low back disability.  
The examiner should offer a complete 
rationale for any opinion provided.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
the required medical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if not, the RO should implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the veteran and 
her representative should be provided with 
a supplemental statement of the case (SSOC) 
which contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response. The veteran's claims 
folder should then be returned to the Board 
as necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


